2016 IL App (3d) 120390

                                          Opinion filed March 21, 2016



                                                    IN THE

                                   APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                  A.D., 2016


     THE PEOPLE OF THE STATE OF                     )      Appeal from the Circuit Court
     ILLINOIS,                                      )      of the 12th Judicial Circuit,
                                                    )      Will County, Illinois.
            Plaintiff-Appellee,                     )
                                                    )
                    v.                              )      Appeal No. 3-12-0390
                                                    )      Circuit No. 11-CF-935
     WAIL SALEM,                                    )
                                                    )      Honorable Richard Schoenstedt,
            Defendant-Appellant.                    )      Judge, Presiding.



            JUSTICE WRIGHT delivered the judgment of the court, with opinion.
            Presiding Justice O’Brien and Justice Lytton concurred in the judgment and opinion.


                                                  OPINION

¶1          On July 8, 2010, investigators discovered defendant was in possession of multiple open

     Illinois vehicle titles pertaining to various stolen vehicles. Defendant appeals his convictions for

     four separate counts of unlawful possession of open vehicle titles.

¶2          On appeal, defendant argues the trial court’s evidentiary rulings allowing the jury to

     consider other crimes evidence both substantively and for purposes of impeachment constituted

     reversible error. We reverse defendant’s convictions for unlawful possession of open vehicle

     titles and remand for a new trial.
¶3                                              BACKGROUND

¶4          On July 8, 2010, the Illinois State Police (ISP) executed a search warrant at defendant’s

     residence. During the execution of the search warrant, investigators discovered defendant was in

     possession of multiple open Illinois vehicle titles located in a folder containing approximately 40

     vehicle titles. Investigators also discovered that three of the four vehicles parked in defendant’s

     driveway, on July 8, 2010, were reported as stolen vehicles.

¶5          On May 19, 2011, a grand jury returned a multiple-count indictment against defendant, in

     Will County case No. 11-CF-935, charging defendant with five, separate, Class 4 felony counts

     of “Unlawful Possession of Vehicle Title,” in violation of section 4-104(a)(2) of the Illinois

     Vehicle Code. 625 ILCS 5/4-104(a)(2) (West 2010). 1

¶6          According to the State’s evidence, introduced during this trial, defendant told the police

     officers that, for the last seven years, he worked with car dealers who gave defendant vehicles to

     detail, repair, and sell. Defendant received a commission when a vehicle sold for more than the

     dealer’s bottom-line, designated price.

¶7          Defendant's friend, Monther Kofahi, was doing business as Irbid, Inc. 2 According to

     defendant, Irbid, Inc., obtained the vehicles corresponding to the 40 titles in the seized folder and

     displayed those vehicles in an Indiana car dealer’s showroom. Defendant stated the Indiana

     dealership “shut down” and Kofahi's vehicles disappeared with the dealer. Kofahi was in the

     process of trying to repossess those missing vehicles in 2010. When Kofahi left the country to

     attend his father's funeral, he gave defendant the folder containing the 40 titles so defendant

     could work with the “repo company.”



            1
                The State eventually nolle prossed count III of the indictment.
            2
            In another appeal involving the same parties, the transcripts listed the business as
     “Urban, Inc.”
                                                   2
¶8            For purposes of clarity, we will discuss the evidence pertaining to each count of the

       charging instrument separately below.

¶9                                                  I. Count I

¶ 10          The evidence revealed the first open Illinois title belonged to a 1997 Toyota Avalon

       XL/XLS. 3 This title was missing the name and address of the buyer, the odometer reading, and a

       signature and printed name of the buyer.

¶ 11          According to defendant’s pretrial statement to the ISP, this open Illinois title applied to a

       vehicle that had been scrapped near 147th Street in Chicago. Defendant stated he used the

       engine from this scrapped 1997 Toyota to replace a blown engine in a 1999 Toyota he owned.

       Later, during trial, defendant explained he bought this wrecked 1997 Toyota from a friend, Raja

       Mahmoud, for $600. A mechanic swapped that engine into defendant’s 1999 Toyota and,

       approximately two or three weeks later, defendant actually obtained the title for the 1997 Toyota

       from Mahmoud. After this repair, defendant sold the 1999 Toyota.

¶ 12                                               II. Count II

¶ 13          The second open Illinois title belonged to a 1985 Mercedes 380SL. 4 This title was

       missing the name and address of the buyer, an odometer reading, the printed name of the seller,

       the printed name and signature of the buyer, and the date of sale.

¶ 14          Before trial, defendant told Trooper Thomas Jennings, the investigating ISP officer, he

       possessed this second Illinois title because the car was repossessed. During trial, defendant

       explained to the jury that he had known George Metry, the owner of this car, for over 20 years,

       and defendant had loaned Metry $6,200 approximately two years before the trial. Metry signed

       over the title, found in defendant’s possession, to serve as collateral until Metry repaid the loan


              3
                  People’s exhibit No. 3A.
              4
                  People’s exhibit No. 5A.
                                                         3
       to defendant. Defendant testified Metry’s car was in storage at a repair shop in Harvey, Illinois,

       and he intended to return the title and vehicle to Metry once the debt was paid.

¶ 15                                              III. Count IV

¶ 16          The third open Illinois title belonged to a 2002 Jeep Grand Cherokee. 5 This title

       contained three incomplete assignments of title between dealers. The first assignment of title

       was missing the dealer’s address and the date of sale; the second assignment of title was missing

       the dealer address, the dealer number, and the agent’s name was illegible; and the third

       assignment of title was missing the dealership name and address, the dealer number, a date of

       sale, and the signature of the buyer and seller. Trooper Jennings testified defendant claimed to

       have personally purchased this 2002 Jeep Grand Cherokee as a repossessed vehicle and obtained

       the title through this purchase. Yet, the Illinois Secretary of State records indicated that a

       “Michael Wilson” was the registered owner of the 2002 Jeep Grand Cherokee. However, the

       face of this third open title listed the owner as “Kenneth Bland,” with “Triad Capital Corp.” as

       the lienholder.

¶ 17                                               IV. Count V

¶ 18          The fourth open Illinois title belonged to a 2003 Chevrolet Trailblazer. 6 This title

       showed three assignments of title from dealer-to-dealer. The first dealer’s assignment of title to

       another dealer was complete and legible. However, the second dealer-to-dealer assignment was

       missing the name and address of the buyer, the date of sale, and the odometer reading. The third

       dealer-to-dealer assignment was missing the odometer reading, the date of sale, the owner’s

       name, and the printed name and signature of the buyer. Defendant told Trooper Jennings he




              5
                  People’s exhibit No. 7A.
              6
                  People’s exhibit No. 6A.
                                                         4
       obtained the title to the 2003 Chevrolet Trailblazer from Kofahi and indicated this vehicle was

       being repossessed.

¶ 19                                        V. State’s Primary Witness

¶ 20           Trooper Jennings, who was employed with ISP and assigned to the Tri-County Auto

       Theft Task Force, testified for the State and explained to the jury that “title fraud, vehicle theft

       and vehicle fraud go hand in hand.” He discussed the common practices employed by auto theft

       rings, stating, “in order to sell a stolen car, [fraudulent] title work many times may be necessary.”

       The trooper testified that all vehicles have a 17-digit vehicle identification number (VIN) to

       identify a specific vehicle: one VIN is placed in public view; the same VIN is placed in a

       “confidential view” stamped somewhere in the main frame of the vehicle; and the same VIN is

       electronically stored in the vehicle’s computer.

¶ 21           The trooper testified that criminals often steal a vehicle, tamper with and replace the

       public VIN with a fraudulent VIN, and have counterfeit titles bearing the fraudulent VIN issued

       in the name of a new owner. Sometimes the confidential VIN on the frame of the car is also

       defaced so it cannot be compared to the fraudulent public VIN. In some situations, the electronic

       VIN is altered. In addition, sometimes “retagging” or “cloning” vehicles occurs when a stolen

       vehicle is given a different VIN that is obtained from a similar vehicle that has been wrecked and

       sold with a salvage title. The criminals will then swap out the VIN from the wrecked car,

       transfer it to the stolen car, and sell the car to an innocent buyer.

¶ 22           The trooper testified repossession of vehicles is another common method used by auto

       theft rings. In this situation, a thief pretends to have the authorization of a lienholder to

       repossess a vehicle and seizes a vehicle without authority. Once a vehicle is seized or stolen

       using this method, the criminal tampers with the title or forges a new title in order to sell that

       vehicle to an innocent third party for a substantial profit. Trooper Jennings explained that

                                                          5
       Indiana, Ohio, Georgia, and Alabama are states that have fewer restrictions than Illinois for

       obtaining new titles to vehicles.

¶ 23          Prior to Trooper Jennings’ testimony, the prosecutor initially requested permission to

       introduce a limited amount of “other crimes evidence” regarding the stolen status of, and

       fraudulent VIN’s for, two vehicles parked in defendant’s driveway on July 8, 2010: a white

       Navigator and a black Mercedes. 7 The defense objected because these two vehicles did not

       correspond to any open titles at issue, and the vehicles listed in the open titles were not reported

       as stolen. After balancing whether the other crimes evidence would be “more prejudicial than

       probative,” the court found the nexus between the proposed other crimes evidence and the

       pending open title charges were “so intertwined and connected potentially and it does go to show

       mental state.”

¶ 24          Over the defense’s continuing objection, the court permitted the State to introduce

       testimony that the white Navigator and the black Mercedes were stolen vehicles according to the

       “National Insurance Crime database.” In addition, the jury received photographs depicting the

       public VIN’s for the white Navigator and black Mercedes did not match the confidential or

       electronic VIN’s for each vehicle. The court allowed the State to present additional other crimes

       evidence pertaining to a maroon BMW and a black BMW, also parked in defendant’s driveway,

       on July 8, 2010. 8 The maroon BMW had one current Illinois title showing a lienholder and one

       current Indiana title showing no lienholder. Therefore, one or both of those titles may have been

       fraudulent.



              7
               The State initially asked to admit only People’s exhibit Nos. 4A, 4B, 4C, 4D, and 4E that
       corresponded to these two uncharged vehicles.
              8
               People’s exhibit Nos. 4H, 8, 9, and 11 pertained to the maroon BMW; People’s exhibit
       Nos. 4J, 4K, 4L, 12, and 14 pertained to the black BMW; and People’s exhibit Nos. 15, 16, and
       17 pertained to the white Navigator.
                                                        6
¶ 25          The black BMW had an Indiana dealer license plate. Yet, according to Illinois Secretary

       of State records, the black BMW was registered to an Illinois resident, who reported his BMW

       was stolen from Westmont, Illinois. With respect to the black BMW, Trooper Jennings said

       defendant told him he had a certificate of title from Alabama for this black BMW. However, the

       trooper informed the jury that the black BMW was not registered in Alabama. Additionally, the

       trooper located an Alabama title for the white Navigator, which was not registered in Alabama.

¶ 26          Trooper Jennings interviewed defendant at the Will County jail on July 14, 2010.

       Defendant said he was in the process of selling the white Navigator for a person named

       “Durgam,” who had also given him the black BMW. Later, defendant admitted he lied about

       “Durgam” giving him the black BMW, and claimed a guy named “Charlie” provided him with

       the black BMW located in his driveway.

¶ 27                                     VI. Defendant’s Phone Calls

¶ 28          Albert Michael, a linguistics specialist who was fluent in Arabic, Assyrian, and English,

       testified ISP asked him to translate an audio CD containing approximately 20 separate phone

       conversations, involving defendant, from the Will County jail. In one conversation, defendant’s

       wife told defendant that the police said the white Navigator was stolen and there were problems

       with the paperwork for the three other vehicles in the driveway. During this conversation,

       defendant told his wife to take “the black car” immediately to “Ashraf” to hide, because it “will

       cause me problems.” Defendant advised his wife that the cars in the driveway were not stolen.

       In another telephone conversation, defendant spoke to “Ashraf” and told “Ashraf” there were

       problems with the titles to the vehicles taken by the police and to hide the black BMW.

¶ 29          At the close of the State’s evidence, defendant moved for a directed verdict, which the

       court denied. The court next proceeded to the jury instructions conference, where the State

       tendered People’s instruction Nos. 1 through 20. The court allowed People's instruction No. 8,

                                                       7
       over defendant’s objection. People’s Instruction No. 8 instructed the jury that they could use

       defendant’s prior convictions for purposes of impeachment.

¶ 30                                         VII. Defense Evidence

¶ 31          Defendant’s wife, Amal Salem, testified that, on July 8, 2010, the police told her they

       took the cars to “check up on them.” She recalled a conversation where defendant told her to

       hide the black car, but she thought he meant to keep the car so the family had one vehicle to use.

¶ 32          Defendant testified he was 46 years old, married to Amal, a United States citizen, and had

       resided in this country since 1985. After the court ruled defendant’s prior convictions were

       admissible for impeachment purposes, defendant testified he had a 1999 federal conviction.

       Defendant also admitted he had another 2010 Cook County charge to which he pled guilty in

       2011. After discussing the circumstances surrounding the open titles listed in counts I, II, IV and

       V of the indictment, defendant stated he kept the folder with all of the titles in his bedroom.

       Defendant testified the folder was never located in one of the cars on his property, where the

       police claimed it was recovered. Defendant said he did not know whether Kofahi had returned to

       the United States or remained out of the country at the time of defendant’s arrest.

¶ 33                                             VIII. Rebuttal

¶ 34          For purposes of impeachment, over the defendant’s objection, the State read to the jury

       details of the 11 felony convictions, entered in 1999, from federal case No. 96-CF-781, which

       included: five counts of fraud, four counts of food stamp program violations, one count of

       identity document fraud, and one count of obstructing or impeding an IRS investigation. The

       State also advised the jury that defendant pled guilty to three charges, in Cook County case No.

       10-CF-598401, on May 16, 2011, for the following felony offenses: “Class 1 felony, theft over

       500,000; Class 1 felony, theft over 500,000; Class 1 felony theft, unauthorized control 100,000

       to 500,000.” However, in denying defendant’s motion for mistrial, the court admonished the

                                                        8
       jury that defendant only plead guilty to one Class 1 felony theft count, over $500,000, in this

       Cook County case. The Cook County court had not sentenced defendant on this charge at the

       time of defendant’s trial.

¶ 35                                               IX. Posttrial

¶ 36          On December 1, 2011, the jury returned verdicts of guilty on counts I, II, IV, and V of the

       indictment relating to the four open Illinois titles. The court found extended-term sentencing

       applied. On February 27, 2012, the court sentenced defendant to serve four and one-half years in

       the Illinois Department of Corrections; each count to be served concurrently, but consecutively

       with defendant’s 2010 Cook County case.

¶ 37          The court then admonished defendant that, if he chose to appeal the convictions or

       sentences, he had to first file a written posttrial motion, within 30 days of the sentencing date. In

       that motion, the court told defendant he had to specifically list the issues he wanted addressed,

       and any issue not raised in that motion would be deemed waived. The court, without objection

       by the State, granted defendant leave to file a motion for new trial.

¶ 38          On March 26, 2012, defendant filed a “Post-Trial Motion,” requesting a new trial. In

       part, defendant alleged the State presented extensive substantive evidence of other crimes “for

       the express purpose of influencing the jury to find [defendant] guilty of possession of car titles in

       spite of having lawful and non-criminal purposes for possessing open car titles.” On April 9,

       2012, the trial court denied defendant’s motion for new trial “in all respects.” Defendant filed a

       notice of appeal on May 9, 2012, the 30th day after the court’s ruling.

¶ 39          This court issued a decision dismissing the appeal on the grounds that defendant’s notice

       of appeal, filed on May 9, 2012, was not “timely.” Noting that defendant’s motion for new trial

       was not timely filed within 30 days after the December 1, 2011, verdict, we concluded the

       untimely posttrial motion did not toll the time for filing a notice of appeal within 30 days of

                                                         9
       defendant’s sentence on February 27, 2012. People v. Salem, 2014 IL App (3d) 120390-U.

       Upon review, our supreme court exercised its supervisory authority to reinstate defendant’s

       appeal and directed this court to vacate our prior decision dismissing the appeal and address the

       merits of the issues raised in defendant’s appeal. People v. Salem, 2016 IL 118693.

       Accordingly, we vacate our prior order dismissing this appeal in People v. Salem, 2014 IL App

       (3d) 120390-U.

¶ 40                                                ANALYSIS

¶ 41          In support of a request for a new trial, defendant raises two issues on appeal. First,

       defendant contends the court abused its discretion by allowing the jury to substantively consider

       other crimes evidence to prove defendant’s criminal intent while possessing the four open

       Illinois titles. Second, based on plain error, defendant argues the court abused its discretion by

       allowing the State to impeach defendant’s credibility with the federal convictions more than 10

       years old. Defendant submits this error was further compounded when the court also allowed the

       jury to consider defendant’s Cook County guilty plea, for purposes of impeachment, which had

       not become a final judgment pending the imposition of sentence by the Cook County court. We

       address plain error and impeachment first.

¶ 42                                  I. Impeachment by Prior Conviction

¶ 43          Defendant argues the trial court committed reversible error by allowing the State to

       impeach defendant’s credibility with his certified 1999 federal fraud convictions and the certified

       copy of the docket sheet showing defendant’s guilty plea in the 2010 Cook County case. Since

       defendant did not preserve this error in a posttrial motion, we must consider whether plain error

       applies. Before applying plain error, we must determine whether any error occurred.

¶ 44          The State concedes, in its appellate brief and during oral argument before this court, that

       the State did not present sufficient evidence regarding the 1999 federal convictions to meet the

                                                        10
       strict 10-year requirement as set forth in Rule 609(b) of the Illinois Rules of Evidence. 9 Ill. R.

       Evid. 609(b) (eff. Jan. 1, 2011); see also People v. Yost, 78 Ill. 2d 292, 297 (1980). Therefore, it

       is undisputed the trial court erred by allowing the State to present these 11 federal convictions to

       the jury to impeach defendant’s credibility.

¶ 45          Next, defendant contends the trial court also erred by allowing the State to impeach

       defendant’s credibility with proof of a guilty plea for the 2010 Cook County charge because the

       guilty plea had not resulted in a sentence and final judgment of conviction. Although there is no

       Illinois case law directly on point, we recognize that, while a guilty plea is an admission of guilt,

       such an admission of guilt does not become a final judgment of conviction until the court

       imposes a sentence, either by agreed disposition or following a sentencing hearing. Both section

       2-5 of the Criminal Code of 1961, defining a conviction (720 ILCS 5/2-5 (West 2010)), and

       section 102-14 of the Code of Criminal Procedure of 1963, defining a judgment (725 ILCS

       5/102-14 (West 2010)), must be considered together to resolve this issue. The Criminal Code of

       1961 states:

                     “ ‘Conviction’ means a judgment of conviction or sentence entered upon a plea of

                     guilty or upon a verdict or finding of guilty of an offense, rendered by a legally

                     constituted jury or by a court of competent jurisdiction authorized to try the case

                     without a jury.” 720 ILCS 5/2-5 (West 2010).

       Next, section 102-14 of the Code of Criminal Procedure of 1963 defines judgment, as

       follows:

                     “ ‘Judgment’ means an adjudication by the court that the defendant is guilty or

                     not guilty and if the adjudication is that the defendant is guilty it includes the




              9
                  The State does not concede that this error amounted to reversible or plain error.
                                                          11
                  sentence pronounced by the court.” (Emphasis added.) 725 ILCS 5/102-14

                  (West 2010).

       Further, our supreme court has long established that the final judgment in a criminal case

       is the sentence (People v. Allen, 71 Ill. 2d 378, 381 (1978) (citing People v. Warship, 59

       Ill. 2d 125, 130 (1974)), and a defendant cannot appeal his criminal case until final

       judgment is entered (Ill. S. Ct. R. 606(b) (eff. Mar. 20, 2009)).

¶ 46          We have found one case in Illinois addressing what constitutes a “conviction” for

       purposes of impeachment of a defendant during a criminal trial. In People v. Lashmett, the court

       held that only convictions may be proved for impeachment purposes, and proof of arrests,

       indictments, charges, or actual commission of a crime were not admissible. People v. Lashmett,

       126 Ill. App. 3d 340, 345 (1984). The Lashmett court held that a conviction contemplated more

       than a “mere finding of guilt.” Id. at 346. Lashmett is potentially distinguishable because that

       case held that a jury’s verdict of guilty did not constitute a conviction for purposes of

       impeachment. However, the Lashmett court was not asked to determine whether a judge's

       finding of guilt, based on a guilty plea, would require the same result. Id. In fact, this court has

       previously held, in a civil case, a witness could not be impeached with a prior “conviction”

       before being sentenced in her criminal case. In re Estate of Kline, 245 Ill. App. 3d 413, 430-31

       (1993) (citing People ex rel. Grogan v. Lisinski, 113 Ill. App. 3d 276, 281 (1983)).

¶ 47          Based upon our review of the Cook County record, we conclude defendant’s guilty plea

       did not constitute a conviction for purposes of impeachment. Consequently, the trial court erred

       by allowing the jury to consider the Cook County guilty plea.

¶ 48          In People v. Glasper, our supreme court equated the second prong of plain error review

       with structural error, asserting that “automatic reversal is only required where an error is deemed

       ‘structural,’ i.e., a systemic error which serves to ‘erode the integrity of the judicial process and

                                                         12
       undermine the fairness of the defendant’s trial.’ ” People v. Glasper, 234 Ill. 2d 173, 197-98

       (2009) (quoting People v. Herron, 215 Ill. 2d 167, 186 (2005)). An error is typically designated

       as structural only if it necessarily renders a criminal trial fundamentally unfair or is an unreliable

       means of determining guilt or innocence. People v. Thompson, 238 Ill. 2d 598, 609 (2010);

       People v. Williams, 409 Ill. App. 3d 408, 413 (2011).

¶ 49          Here, the State concedes the jury should not have been informed that defendant had 11

       prior convictions for federal fraud charges and should not have considered those convictions for

       purposes of impeachment. Further, this court now concludes the admission of defendant’s 2011

       guilty plea, in the 2010 Cook County case, for purposes of impeachment was also incorrect.

       Without the 11 federal convictions and the 2011 guilty plea, the State could not properly urge the

       jury, as instructed by the court, that defendant’s credibility was weakened by his prior

       convictions for these particular 12 offenses. Consequently, we conclude the admission of this

       improper evidence of impeachment by prior conviction was so egregious that it eroded the

       integrity of the judicial process and rendered defendant’s trial fundamentally unfair. Hence, we

       also reject the State’s contention that the conceded error, with respect to these convictions, was

       harmless. Therefore, we conclude defendant is entitled to a new trial and reverse defendant’s

       convictions due to the court’s erroneous evidentiary ruling on the issue of proper impeachment.

¶ 50                                        II. Other Crimes Evidence

¶ 51          Next, defendant contends the trial judge abused his discretion by allowing the State to

       introduce extensive other crimes evidence pertaining to the possession of stolen vehicles, rather

       than limiting the State to the admission of evidence for the multiple charges based solely on open

       Illinois vehicle titles. The defense argues that “the excessive evidence presented by the State as

       to a number of uncharged offenses [related to the unlawful possession of stolen vehicles]

       presented a disconcerting risk of overpersuading the jury that defendant was a bad person who

                                                         13
       deserved punishment.” Therefore, defendant requests a new trial. The State submits the other

       crimes evidence was probative to show defendant possessed the four open Illinois titles with the

       requisite criminal intent.

¶ 52          Although we have reversed defendant’s convictions on other grounds, we address the

       merits of this other crimes issue because the same issue is very likely to arise during the new trial

       following remand. Generally, Illinois courts prohibit the admission of other crimes evidence to

       protect against the jury convicting a defendant because he is “a bad person deserving

       punishment.” People v. Donoho, 204 Ill. 2d 159, 170 (2003). However, in special situations,

       other crimes evidence may be “permissibly used to show, by similar acts or incidents, that the act

       in question was not performed inadvertently, accidently, involuntarily, or without guilty

       knowledge.” People v. Wilson, 214 Ill. 2d 127, 136 (2005).

¶ 53          It is well established that, even if other crimes evidence is admissible as evidence of

       intent or absence of mistake, the court must exclude the other crimes evidence if “the prejudicial

       effect of the evidence substantially outweighs its probative value.” Donoho, 204 Ill. 2d at 170

       (citing People v. Illgen, 145 Ill. 2d 353, 365 (1991)). The admissibility of evidence, including

       other crimes evidence relevant to intent, rests within the sound discretion of the trial court and

       will not be disturbed absent a clear abuse of discretion. Wilson, 214 Ill. 2d at 136; Donoho, 204

       Ill. 2d at 182. This court will not find the trial court abused its discretion unless the court’s

       decision is unreasonable, arbitrary, or fanciful, or if no reasonable person would adopt the trial

       court’s view. Donoho, 204 Ill. 2d at 182.

¶ 54          Courts have held that the underlying rationale for making other crimes evidence

       objectionable is not because “it has no appreciable probative value, but because it has too much”;

       and “[t]he law distrusts the inference that because a man has committed other crimes, he is more

       likely to have committed the crime charged.” People v. Kimbrough, 138 Ill. App. 3d 481, 484

                                                         14
       (1985). Further, Illinois courts have warned against the dangers of putting on a “ ‘trial within a

       trial,’ ” presenting other crimes evidence with such detail and repetition that it greatly exceeded

       what was necessary to establish the particular purpose for which the evidence was admitted.

       People v. Boyd, 366 Ill. App. 3d 84, 94 (2006) (quoting People v. Bartall, 98 Ill. 2d 294, 315

       (1983)). Such a trial within a trial occurred in the case at bar.

¶ 55          Turning to the evidence, on one hand, the State’s other crimes evidence allowed by the

       court included strong circumstantial evidence that defendant knowingly possessed a stolen black

       BMW. This evidence included the State offering evidence showing defendant, when calling his

       wife from the jail, directed his wife to hide the black BMW from the police immediately because

       it would “cause [him] problems.” Although defendant told his wife, during this conversation, that

       the vehicles were not stolen, this evidence suggests at the very least that defendant might have

       suspected the black BMW was stolen.

¶ 56          However, defendant did not make any incriminating statements to his wife or anyone else

       suggesting he had similar concerns about the ownership of other vehicles, including the white

       Navigator and black Mercedes. Nonetheless, the court did not limit the other crimes evidence to

       the black BMW. Instead, the court allowed the State to indulge in prosecutorial overkill by

       informing the jury that the white Navigator and black Mercedes, parked in defendant’s driveway,

       were also stolen.

¶ 57          Further, the State’s undisputed evidence established the four open titles corresponded to a

       1997 Toyota Avalon XL/XLS, a 1985 Mercedes 380SL "Roadster," a 2002 Jeep Grand

       Cherokee, and a 2003 Chevrolet Trailblazer. These four open titles belonged to vehicles that




                                                         15
       were not reported as stolen. 10 Similarly, unlike the white Navigator and the black Mercedes, the

       vehicles subject to the open titles were not parked in defendant’s driveway.

¶ 58          Here, the jury received four times the amount of evidence for the uncharged crimes of

       possession of stolen vehicles, when compared to the four exhibits directly related to the open title

       offenses at issue. These four exhibits related to the open title charges directly corresponded to

       counts I, II, IV, and V of the indictment, and the open titles corresponding to each count were

       marked and introduced into evidence as People’s exhibit Nos. 3A, 5A, 7A, and 6A, respectively.

¶ 59          In contrast, the jury received 17 exhibits to examine and consider concerning the

       uncharged crimes related to defendant’s alleged knowing possession of multiple stolen vehicles

       parked in his driveway. In this case, due to prosecutorial zealousness, the jury may have

       convicted this defendant solely because the jury concluded he was a thief or a “bad person

       deserving punishment.” Donoho, 204 Ill. 2d at 170; People v. Lindgren, 79 Ill. 2d 129, 137

       (1980). This level of overpersuasion is the reason other crimes evidence must be strictly limited

       by the court. Therefore, due to the unique circumstances in the case at bar, we conclude the trial

       court abused its discretion by allowing the State to introduce unlimited other crimes evidence as

       proof of, in the court’s words, defendant’s “mental state.”

¶ 60          Additionally, defendant argues on appeal that, during the testimony, the jury did not

       receive a proper limiting instruction from the court regarding the limited use of the other crimes

       evidence, as recommended by the Committee Notes for the “Proof Of Other Offenses Or

       Conduct” jury instruction (Illinois Pattern Jury Instructions, Criminal, No. 3.14 (4th ed. 2000)).

       However, we do not reach this issue because of our ruling that the other crimes evidence is

       inadmissible.


              10
                In its appellate brief, the State concedes none of the vehicles found in defendant’s
       driveway, including the black Mercedes, corresponded to the vehicles listed in the open title
       charges in the instant case.
                                                         16
¶ 61                                              CONCLUSION

¶ 62          For the foregoing reasons, we reverse defendant’s convictions, vacate his sentences, and

       remand this case to the circuit court for a new trial.

¶ 63          Reversed and remanded.




                                                         17